Title: From George Washington to Jonathan Trumbull, Sr., 22 October 1779
From: Washington, George
To: Trumbull, Jonathan Sr.


        
          Dear Sir
          Head Quarters West point 22d October 1779
        
        I have yet recd no official Accounts from the southward—The inclosed was brought the day before yesterday from Philada. The Gentleman who transmits the account from thence and Colo. Patton who brought the intelligence from North Carolina, are both so worthy of credibility that I flatter myself it will prove substantially true—altho’ it is difficult to account for its not having arrived officially to Philada as so much time had elapsed since the Action is said to have happened.
        
        The enemy yesterday set fire to and abandonned their Works upon Stoney and Verplanks points and have fallen down the River. I have the honor to be with the highest Respect and Esteem Yr Excellency’s Most obt.
      